Citation Nr: 9913047	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  94-33 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claims of 
entitlement to service connection for PTSD and for a nervous 
condition.

The Board notes that the veteran requested to appear and 
present testimony at a hearing before a hearing officer at 
the RO.  In a statement dated in October 1993, however, the 
veteran withdrew his hearing request.  Accordingly, the Board 
will proceed with appellate review at this time.  38 C.F.R. 
§ 20.704(e) (1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained.

2.  The veteran does not have PTSD that is related to service 
or any event which occurred therein.  

3.  There is no medical evidence relating the veteran's 
nervous condition to his period of active duty, nor has 
medical evidence been submitted which shows that this 
condition had its onset during the one-year period following 
his separation from active duty. 

CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998).

2.  The veteran's claim of entitlement to service connection 
for a nervous condition is not well grounded.  38 U.S.C.A. 
§ 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases such as psychosis may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period, and the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

I.  Post-Traumatic Stress Disorder

The Board finds that the veteran's claim for service 
connection for PTSD is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  
38 U.S.C.A. § 5107(a).

Service connection for PTSD requires [1] medical evidence 
establishing a clear diagnosis of the disorder, [2] credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 137 (1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In the present case, the evidence reflects that the veteran 
has failed to meet his burden under 38 C.F.R. § 3.304(f), as 
the preponderance of the evidence discloses that he does not 
currently suffer from PTSD.  The only evidence which 
indicates that the veteran currently suffers from PTSD are 
reports from two healthcare professionals from Associated 
Psychologists.  In a letter of May 1995, John G. Thompson, 
Ph.D., and Elizabeth A. Schilson, Ph.D., stated that they had 
recently evaluated the veteran to assist him with his claim 
for VA benefits.  It was their opinion that the veteran 
suffered from PTSD as a result of combat exposure while 
serving in Vietnam.  In addition to PTSD, they also rendered 
Axis I diagnoses of (1) bipolar disorder, most recent episode 
manic, with mood congruent psychotic features (likely 
predates poly-substance abuse); (2) alcohol dependence; (3) 
cannabis dependence; and (4) mixed substance abuse by 
history, including amphetamines and diet pills.  The 
veteran's PTSD diagnosis was continued by Dr. Thompson in 
subsequent correspondence dated in April 1996 and September 
1996.  There is no indication that either Dr. Thompson or Dr. 
Schilson had the opportunity to review the veteran's claims 
file.  Instead, they apparently relied on the veteran's self-
reported history concerning his claimed in-service stressors.

Nevertheless, the remainder of the clinical evidence shows 
that the veteran's psychiatric problems are not attributed to 
PTSD, but rather to other psychiatric disorders such as 
schizophrenia.  The veteran was first hospitalized for 
psychiatric problems at the Katherine Hamilton Medical Center 
from July to August 1973.  The veteran was apparently 
admitted after the police intervened in a domestic dispute in 
which the veteran had threatened his family with a pistol.  
The diagnosis was explosive personality.  The veteran was 
subsequently hospitalized at the Hamilton Medical Center on 
numerous occasions, including from June to July 1976, from 
September to October 1980, from July to August 1983, from 
September to October 1986, from January to February 1987, 
from March to April 1993, and from February to April 1998.  
While these hospitalization reports contain diagnoses of 
schizophrenia, none include a diagnosis of PTSD. 

The Board has considered other clinical evidence which also 
reflects that the veteran's psychiatric problems are 
attributed to psychiatric disabilities other than PTSD.  The 
veteran was afforded several psychiatric evaluations by Boris 
J. Imperial, M.D., during the period from 1983 to 1985.  At 
no time did Dr. Imperial diagnose the veteran with PTSD.  In 
July 1985, the veteran was admitted to the Emergency Room at 
Terre Haute Regional Hospital, at which time the diagnoses 
were bipolar affective disorder, depressed; and rule out 
major depression.  The veteran was evaluated by Shobhana 
Mehta, M.D., on two occasions in September 1987, with no 
mention of PTSD.  VA hospitalization reports dated from March 
to April 1987, from May to June 1989, and in November 1990 
show that the veteran was treated for schizophrenia.  
However, none of these reports includes a diagnosis of PTSD.  
In correspondence dated in July 1991, Jason Y. Park, M.D., 
stated that he had treated the veteran on and off since 1980 
for various diagnoses, including schizophrenia, paranoid, in 
partial remission; rule out schizoaffective disorder; and 
rule out organic mental disorder.  Finally, the Board notes 
that the veteran was hospitalized at the Evansville State 
Hospital from June 1994 to March 1995.  The diagnoses were 
schizoaffective disorder, bipolar type; and polysubstance 
dependence, in remission.  Again, however, none of these 
reports makes any reference to PTSD.

The veteran submitted employment records from the Chicago, 
Milwaukee, St. Paul and Pacific Railroad Company as well as 
from the Soo Line Railroad Company.  Records dating back to 
1980 reflect that the veteran suffered psychiatric problems 
which interfered with his ability to perform his job.  As a 
result, the veteran was dismissed from his job as a 
locomotive engineer with Soo in September 1986.  Associated 
with these employment records are numerous letters and 
psychiatric evaluation reports from various mental healthcare 
providers regarding the veteran's psychiatric problems.  
Although several of these reports note that the veteran 
suffered from schizophrenia, depression and nervousness, none 
contain a formal diagnosis of PTSD.

The veteran was afforded several psychiatric examinations by 
the VA in connection with his claim, none of which includes a 
diagnosis of PTSD.  A VA examination report dated in June 
1988 included the veteran's statement that he was not 
involved in any heavy military action.  The Axis I diagnosis 
was chronic paranoid schizophrenia.  It was not until his VA 
examination in 1990 that the veteran reported that he had 
experienced traumatic events in Vietnam, including being 
ambushed while driving a truck in a convoy in which several 
rockets struck and killed other nearby drivers.  The examiner 
declined to render a diagnosis of PTSD, explaining that the 
veteran did not exhibit persistent avoidance of stimuli 
associated with his alleged trauma.  Instead, the diagnosis 
was schizophrenia, chronic, paranoid, in partial remission.  
In September 1991, a VA examiner indicated that the veteran 
was experiencing delusions, hallucinations, paranoid ideation 
and nightmares which could be related to PTSD; however, the 
examiner did not believe a formal diagnosis of PTSD was 
appropriate.  The Axis I diagnoses were schizoaffective 
disorder, alcohol abuse, and multiple substance abuse.  When 
examined by the VA in November 1993, the examiner concluded 
that the veteran did not meet the criteria for PTSD under the 
DSM-III.  Rather, he attributed the veteran's psychiatric 
problems to schizoaffective disorder versus bipolar disorder.  

Based on the seemingly divergent medical opinions, the RO 
requested a board of two VA psychiatrists to examine the 
veteran and review the claims file to determine whether the 
veteran suffered from PTSD.  In a report of April 1996, a 
board of two psychiatrists concluded that there did not seem 
to be enough evidence to justify a diagnosis of PTSD, as the 
veteran had multiple other diagnoses which adequately 
explained his difficulties.  While they did not doubt that 
the veteran's Vietnam experiences were quite unpleasant and 
brought back painful memories, there was no documentation 
that this resulted in any subsequent difficulties the veteran 
had following his discharge from the military.  The 
psychiatrists concluded that the veteran's psychiatric 
problems and multiple hospitalizations were more directly 
related to his clear Axis I diagnoses of schizophrenia, 
paranoid type, chronic; and polysubstance abuse.  

The RO also requested that the veteran be evaluated by a 
social worker in order to accurately assess his psychiatric 
problems.  A report from that evaluation includes the social 
worker's opinion that the veteran's greatest difficulty 
appeared to be centered around a long history of 
polysubstance abuse.  The social worker commented that the 
veteran attempted to explain away his substance abuse by 
saying that he drank to calm his fears and to suppress his 
bad memories.  When asked about his alleged near-death 
experiences in Vietnam, however, the veteran replied that he 
often thought about his buddies who were killed.  The veteran 
provided no details and displayed no change of affect when 
describing his Vietnam experiences.  No diagnosis was 
provided.

Based on the foregoing, the Board finds that the evidence 
shows that the veteran does not have PTSD.  While the veteran 
suffers from psychiatric problems, the evidence reflects that 
they are attributable mostly to his schizophrenia and 
substance abuse.  Indeed, the Board has considered the 
opinions provided by Dr. Thompson and Dr. Schilson that the 
veteran suffers from PTSD as a result of combat in Vietnam.  
However, these opinions do not appear to be based on a review 
of the veteran's claims file.  In Swann v. Brown, 5 Vet. App. 
229, 223 (1993), the Court held that, without a review of the 
claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); 
see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  

In contrast, the record contains numerous psychiatric 
evaluation and hospitalization reports dating back to 1973 
which make no reference to PTSD, but rather attribute the 
veteran's problems to schizophrenia as well as other related 
psychiatric disorders.  This evidence includes five VA 
psychiatric evaluation reports in which examiners did review 
the veteran's claims file.  None of these reports includes a 
diagnosis of PTSD.  The Board finds the examination report of 
April 1996 to be of significant probative value, as a board 
of two psychiatrists reviewed the entire claims file, 
including the opinions provided by Dr. Thompson and Dr. 
Schilson, and concluded that the evidence was not sufficient 
to justify a diagnosis of PTSD.  As such, the preponderance 
of the clinical evidence is against a finding that the 
veteran suffers from PTSD.

Finally, the Board has considered the veteran's statements 
that he currently suffers from PTSD as a result of his 
Vietnam service.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of PTSD, his lay 
statements are of no probative value.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

Accordingly, the Board finds that PTSD was not incurred in or 
aggravated by service.  The Board must therefore conclude 
that the preponderance of the evidence is against his claim 
for service connection for PTSD.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).  

Finally, the Board points out that in light of its conclusion 
that the veteran does not have PTSD related to the stressful 
incidents he has reported experiencing, the Board need not 
address whether the stressful incidents have been verified by 
the evidence of record.  

II.  Nervous Condition

In addition to his claim for service connection for PTSD, the 
veteran submitted a separate claim of entitlement to service 
connection for a nervous condition.  As discussed above, the 
record reflects that the veteran currently suffers from 
various psychiatric disorders, to include schizophrenia.  
However, no competent medical evidence has been submitted 
which indicates that this condition is related to service, or 
that it became manifest to a compensable degree within the 
one-year presumptive period after service.  Therefore, as the 
veteran has failed to prove this essential element, the Board 
must conclude that the claim for service connection for a 
nervous condition is not well grounded. 

Initially, the Board notes that it has carefully reviewed the 
entire evidence of record in connection with the veteran's 
claim of entitlement to service connection for PTSD.  
Therefore, the Board need not reiterate the medical evidence 
for purposes of discussing his claim for service connection 
for a nervous condition.

The veteran's service medical records, including a separation 
examination report of April 1968, are negative for any 
complaint, treatment or finding for any psychiatric problems.  
Thus, no chronic psychiatric disorder was shown to be present 
during service.  

In addition, none of the post-service medical evidence shows 
that the veteran's nervous condition had its onset in 
service, or within the one-year presumptive period following 
service.  The first documented medical evidence of a 
psychiatric condition was not until 1973, approximately five 
years following the veteran's separation from active duty.  
As noted, the initial diagnosis was explosive personality.  
Since then, the veteran was diagnosed on numerous occasions 
with various psychiatric disorders, to include schizophrenia.  
The Board notes, however, that none of these reports includes 
a medical opinion which indicates the veteran's psychiatric 
disorder is related to service, or that it first became 
manifest within one year following the veteran's separation 
from active duty.  The Board notes that some of the medical 
records discussed above include the veteran's statements that 
his psychiatric disorder was caused by his Vietnam service.  
However, evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute a competent medical 
opinion of the required nexus.  See LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  Thus, none of the medical reports is 
sufficient to well ground the veteran's claim of entitlement 
to service connection for a nervous condition.

The only evidence which relates the veteran's nervous 
condition to his period of service are the veteran's own lay 
statements.  However, the Court has clearly stated that 
where, as in this case, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones, 7 Vet. App. at 
137; Espiritu,  2 Vet. App. at 494-95.  In this case, the 
record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a nervous condition.  
Thus, his lay statements alone cannot serve as a sufficient 
predicate upon which to find the veteran's claim for service 
connection well grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit, 5 Vet. App. at 93).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
nervous condition, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  Therefore, the VA has no further duty to 
assist the veteran in developing the record to support this 
claim for service connection.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for the benefit sought, and the reasons 
why the current claim has been denied.  Id.  Essentially, he 
needs competent medical evidence showing that his nervous 
condition began either in service or during the one-year 
presumptive period following service. 








ORDER

Service connection for post-traumatic stress disorder is 
denied.

In the absence of evidence of a well-grounded claim, service 
connection for a nervous condition is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

